977 F.2d 586
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerome MALLETT, Plaintiff Appellee,v.Paul DELO, Defendant Appellant.
No. 92-2023.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 16, 1992.Filed:  October 14, 1992.

Before JOHN R. GIBSON, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Paul Delo, Superintendent of the Potosi Correctional Center, appeals from an order of the district court granting Jerome Mallett's motion to retain jurisdiction, hold proceedings in abeyance, and continue the existing stay of execution so as to allow Mallett's counsel to pursue further proceedings in the state courts.  Since hearing oral argument on September 16, 1992, the court was informed that on September 22, 1992, the Supreme Court of Missouri denied the motion to recall the mandate and the petition for habeas corpus filed by Mallett.  It is thus evident that all state court proceedings have been terminated.  Under these circumstances, we deem it appropriate to dismiss the appeal and remand the case to the district court for further proceedings.


2
While this is a first petition for a writ of habeas corpus, proceedings to this point have consumed considerable time, and we are confident that the district court will proceed to the merits and decide the case carefully and expeditiously.